Citation Nr: 1508638	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-45 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus, claimed as flat feet.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to December 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the record.  During a pre-hearing conference the Veteran requested an extension of time to submit additional evidence in support of his claims.  At the December 2014 Board hearing, the undersigned VLJ granted a 60-day extension to obtain such additional evidence.  To date, neither the Veteran nor his representative has submitted additional evidence pertinent to the present claims.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pes planus was noted at entrance into service.
 
2.  The probative evidence of record indicates that the Veteran's pes planus was not aggravated beyond its natural progression during service.

3.  During his December 2014 Board hearing, the Veteran withdrew the issue of entitlement to service connection for gout.


CONCLUSIONS OF LAW

1.  The preexisting pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  The criteria for withdrawal of the issue of entitlement to service connection for gout are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2009 and October 2009 satisfied the duty to notify provisions with respect to service connection as they notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and statements from the Veteran.

The Veteran was afforded a hearing before the undersigned VLJ  in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his pes planus.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not been provided a VA examination in connection with the claim for entitlement to service connection for pes planus.  In a claim for disability compensation, VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, as will be discussed below, the probative evidence of record shows that the Veteran's pes planus preexisted his active service.  The Board finds that the service treatment records and post-service treatment records currently of record are adequate to adjudicate whether the Veteran's pes planus increased in severity during his active service, and a VA examination would not provide any additional pertinent information.  Therefore, a VA examination for the disability is not required.

The Board notes that, at the December 2014 Board hearing, the Veteran identified possible outstanding VA treatment records dating from 2007 to September 2009.  The Board further notes that there is no indication that the RO ever attempted to obtain these identified VA treatment records.  However, the Board finds that failure to obtain the records does not preclude fair adjudication of the issue of entitlement to service connection for pes planus.  As noted above and explained more fully below, the Board herein denies the Veteran service connection for pes planus because the disability preexisted the Veteran's active service and did not increase in severity during active service.  The evidence identified by the Veteran at the December 2014 Board hearing is dated well after the Veteran's period of active service.  It would therefore not show that the Veteran's preexisting pes planus increased in severity during active service.  Thus, the identified outstanding VA treatment records would not provide any additional pertinent information necessary to substantiate the claim.  As a remand to obtain the outstanding VA treatment records would only serve to further delay adjudication of the Veteran's claim on appeal, such remand is not required.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Legal Criteria for Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The Veteran contends that his current pes planus is due to in-service injuries,  Specifically, the Veteran testified at the December 2014 Board hearing that his pes planus is due to marching over rocks and sand while carrying a 150-pound duffle bag during basic training.  The Veteran also testified that the marches during basic training caused blisters on the soles of his feet for which he was treated at sick call.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's pes planus.  Specifically, the probative evidence of record shows that the Veteran had preexisting pes planus that was "noted" at entrance into service and that did not increase in severity during service.

The pre-induction report of medical examination, dated December 2000, indicates that the Veteran's feet were normal on inspection, but also notes that the Veteran had moderate pes planus that was asymptomatic at the time.  The Veteran was assigned a lower extremity profile of L1 under the PULHES classification system.  The Board finds that the Veteran's pes planus was "noted" at entrance and therefore preexisted his active service.  Accordingly, the presumption of soundness does not attach, and service connection for pes planus may be considered only on the basis of aggravation during active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Thus, the question before the Board is whether the Veteran's preexisting pes planus increased in severity during active service.  The service treatment records reflect that the Veteran was indeed seen for "uncomplicated blisters" in February 2001.  However, the records are not specific as to the location or cause of those blisters.  There is also no indication in the record that these blisters had any association with the Veteran's pes planus.  The service treatment records do not show any specific treatment for the Veteran's pes planus during service.  The Veteran's separation medical examination, dated October 2001, noted only a right knee injury and stated there was "no change" in any profile under the PULHES classification system.

The Veteran's October 2001 separation medical examination, when compared to the December 2000 pre-induction medical examination, shows no change in the Veteran's lower extremities, to include his feet.  The Veteran was assigned a profile of L1 at entrance and a profile of "no change" at discharge on the PULHES classification system.  Furthermore, the record shows no foot injuries reported or treated during service.  In summary, the Veteran's pes planus was noted on his pre-induction examination, and the record is completely absent for any evidence that the Veteran's preexisting pes planus increased in severity during his active service.

The Board notes that the Veteran may sincerely believe that his pes planus was incurred in or aggravated by active service.  Moreover, the Board does not dispute his report of foot pain in service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  The Board assigns greater probative value to the medical evidence of record, and in particular to the service treatment records completed by medical professionals that show that the Veteran's pes planus was present at induction and did not increase in severity during his active service.  Thus, the probative evidence of record does not show an increase of severity in the Veteran's preexisting pes planus during service.  As there is no increase in severity during service of the preexisting pes planus, the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b) (2014).  The preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for gout. 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).

At the December 2014 Board hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to service connection for gout.  This statement was made on the record during the August 2014 hearing, thus satisfying the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for gout is dismissed.


REMAND

The Veteran contends that he has asthma that is causally related to his active service.  See VA Form 21-4138, Statement in Support of Claim, dated July 2009.  The Veteran has stated that he experienced shortness of breath during service.  See December 2014 Board hearing transcript.  He has also reported that he believes he developed asthma and/or bronchitis when he fell against a wall, developed tightness in the chest, and began coughing up traces of blood after receiving immunization shots during service.  See VA Form 21-4138, Statement in Support of Claim, received in September 2009.  The Veteran was not provided a VA examination with respect to his claim for service connection for asthma.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The VA treatment records show current treatment for asthma and chronic bronchitis.  Thus, there is evidence of a current respiratory disability.

The Veteran reports that, during service, he experienced shortness of breath, tightness of the chest, and coughing up traces of blood.  The Veteran is competent to report such symptoms, as he has personal knowledge of the circumstances surrounding his service.   See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, there is evidence of an in-service disease or injury.  Furthermore, the Veteran reports that at least some of the symptoms have persisted since active service.  Thus, there is an indication that the current respiratory disability may be associated with the Veteran's service.  However, there is insufficient competent medical evidence for a decision to be made on the claim.

The Board therefore finds that the low threshold for providing a VA examination has been met.  See McLendon, 20 Vet. App. 79.  Accordingly, the case must be remanded so that the Veteran may be afforded a VA examination to provide a diagnosis for any current respiratory disability, and an opinion as to whether the disability, if any exists, is causally related to the Veteran's active service.

The Board also notes that the Veteran testified at the December 2014 Board hearing that he first received treatment for a respiratory disability in 2007 at the Philadelphia VA Medical Center.  The record currently contains VA treatment records only as early as September 2009.  Accordingly, it appears that there are available VA treatment records relevant to the issue on appeal dating from 2007 to September 2009 that have not been associated with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  This case must therefore be remanded so the outstanding VA treatment records, to include from the Philadelphia VA Medical Center for dates 2007 to September 2009, may be obtained and associated with the record.  Updated VA treatment records dated January 2014 through the present should also be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the issue on appeal, to include records dated January 2014 through the present and records from the Philadelphia VA Medical Center for dates 2007 to September 2009, and associate the records with the record.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed respiratory disability.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of a respiratory disability?

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's respiratory disability is related to an in-service injury or disease, to include the Veteran's reported in-service shortness of breath, tightness of the chest, and coughing up traces of blood?

The VA examiner should indicate that the claims file was reviewed.  The VA examiner must note that the Veteran is competent to report symptoms such as shortness of breath, tightness of the chest, and coughing up traces of blood, and that absence of treatment for such symptoms during active service or for a period after separation from active service cannot be the only basis by which to reject a possible nexus to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

A complete rationale should be provided for all opinions given.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


